853 N.E.2d 1232 (2006)
304 Ill. Dec. 866
PEOPLE STATE OF ILLINOIS, petitioner,
v.
Harry McDONALD, respondent.
No. 100425.
Supreme Court of Illinois.
September 27, 2006.
Petition for leave to appeal denied.
In the exercise of this court's supervisory authority, the Appellate Court, First District, is directed to vacate its order in People v. McDonald, case No. 1-04-0320 (3/04/05), granting defendant's motion for summary remand. The appellate court is directed to consider the appeal in light of People v. Brooks, 221 Ill. 2d 381, 303 Ill. Dec. 161, 851 N.E.2d 59 (2006).
BURKE, J., took no part.